


Exhibit 10.1(a)

 

AMENDMENT NO. 1

 

TO THE

 

MANAGEMENT STOCKHOLDERS AGREEMENT

 

OF

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

This Amendment No. 1 to the Management Stockholders Agreement is made as of
December 17, 2013 (this “Amendment”) by and among AMC Entertainment
Holdings, Inc., a Delaware corporation (the “Company”), Dalian Wanda Group
Co., Ltd., a company organized under the laws of the People’s Republic of China
(“Wanda”), and each of the individuals listed on Schedule I hereto (“Members of
Management”), and amends that certain Management Stockholders Agreement, dated
as of August 30, 2012 (the “Stockholders Agreement”), by and among the Company,
Wanda and Members of Management. These parties are sometimes referred to herein
individually by name or as a “Party” and collectively as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Stockholders Agreement.

 

RECITALS:

 

WHEREAS, the parties wish to amend the Stockholders Agreement in order to
clarify the definition of “Management Shares” in Section 11 of the Stockholders
Agreement;

 

WHEREAS, Section 12(j) of the Stockholders Agreement provides that the
Stockholders Agreement may be amended only by (i) a resolution of the Board and
(ii) approval in writing by Management Members holding in the aggregate a
majority of the Management Shares outstanding as of the effective time of the
Stockholders Agreement (provided that the provision of Section 2 and Section 9
of the Stockholders Agreement may not be amended unless such amendment is in
writing and is signed by each Management Member in respect of whom the amendment
is to be effective);

 

WHEREAS, the Board approved resolutions on November 26, 2013 to amend the
Stockholders Agreement;

 

WHEREAS, the execution of this Amendment shall constitute approval in writing by
the requisite Management Members in accordance with the terms of Sections
12(j) of the Stockholders Agreement;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1. Amendment to the Stockholders Agreement. The following definition contained
in Section 11 of the Stockholders Agreement shall be deleted and replaced in its
entirety by the following definition:

 

“Management Shares” means all Shares subscribed for by a Management Member at or
immediately prior to the Effective Time.

 

2. References to the Stockholders Agreement. From and after the Amendment
Effective Time, all references in the Stockholders Agreement to “this
Agreement,” and to all other words referring to the Stockholders Agreement (such
as “herein,” “hereto,” “herewith” and “hereunder”), shall be deemed to mean and
refer to the Stockholders Agreement, as amended by this Amendment.

 

3. Effectiveness of Amendment. This Amendment has been entered into in
accordance with the terms of Sections 12(j) of the Stockholders Agreement.

 

4. Full Force and Effect. Except as modified in the manner described in this
Amendment, the Stockholders Agreement shall remain in full force and effect.

 

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law rules of such state.

 

6. Counterparts. This Amendment may be signed in any number of counterparts
(including by facsimile or electronic .pdf submission), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. Until and unless each Party received a counterpart
hereof signed by the other Party hereto (including by facsimile or electronic
.pdf submission), this Amendment shall have no effect and no Party shall have
any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Stockholders Agreement to be duly executed as of the date first above-written.

 

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

By:

/s/ Kevin M. Connor

 

 

Name: Kevin M. Connor

 

 

Title: SVP, General Counsel & Secretary

 

 

 

 

DALIAN WANDA GROUP CO., LTD.

 

 

 

 

By:

/s/ Wang Jianlin

 

 

Name: Wang Jianlin

 

 

Title: Chairman of the Board

 

 

 

 

/s/ Gerardo I. Lopez

 

Gerardo I. Lopez

 

 

 

/s/ Craig R. Ramsey

 

Craig R. Ramsey

 

 

 

/s/ John D. McDonald

 

John D. McDonald

 

 

 

/s/ Mark A. McDonald

 

Mark A. McDonald

 

 

 

/s/ Kevin M. Connor

 

Kevin M. Connor

 

 

 

/s/ Elizabeth Frank

 

Elizabeth Frank

 

 

 

/s/ Stephen Colanero

 

Stephen Colanero

 

 

 

/s/ Keith Wiedenkeller

 

Keith Wiedenkeller

 

 

 

/s/ Christina Sternberg

 

Christina Sternberg

 

 

 

/s/ Robert Lenihan

 

Robert Lenihan

 

 

 

/s/ Michael Zwonitzer

 

Michael Zwonitzer

 

[Signature Page to Amendment No. 1 to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Members of Management

 

Gerardo I. Lopez

 

Craig R. Ramsey

 

John D. McDonald

 

Mark A. McDonald

 

Kevin M. Connor

 

Elizabeth Frank

 

Stephen Colanero

 

Keith Wiedenkeller

 

Christina Sternberg

 

Robert Lenihan

 

Michael Zwonitzer

 

--------------------------------------------------------------------------------
